Citation Nr: 9900322	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post lateral 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to May 1979, 
and from August 1992 to April 1994.  

The issue currently on appeal initially came before the Board 
of Veterans Appeals (Board) from a January 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO), which denied 
entitlement to an increased rating for the veterans service-
connected right knee disability.  The Board, in April 1997, 
by means of a Remand decision, requested additional 
development of the evidence.

The RO, by means of a subsequent rating determination, dated 
in May 1998, maintained VAs previous denial of the veterans 
claim for an increased rating for status post lateral 
meniscectomy of the right knee.  

The veteran was afforded a hearing before a member of the 
Board, and signatory of this decision, at the RO in December 
1996.  A transcript of the hearing is associated with the 
claims file.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  (Emphasis added).  See 38 
C.F.R. § 3.326 (1998); Green v. Derwinski, 1 Vet. App. 121, 
123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Veterans Affairs (Court) has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  (Emphasis added).  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle, 
supra, at 632.  Additionally, the Board recognizes that the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

A VA outpatient treatment record dated in June 1996, and 
obtained following the Boards April 1997 Remand, shows that 
examination of the veteran revealed that he walked with a 
normal gait, exhibited full range of motion of the right 
knee, and that no instability was found.  In addition, X-ray 
examination was noted to show no acute abnormality.  Another 
VA outpatient record, dated in January 1997, indicates that 
the veteran complained of chronic knee pain and that X-rays 
showed chondrocalcinosis; knee pain was diagnosed.

The veteran, pursuant to the Boards April 1997 Remand, was 
afforded a VA orthopedic examination in July 1997.  As was 
indicated on page 7, indented paragraph 2. of the Remand, the 
examiner was instructed to, in pertinent part, consider the 
degree of functional loss due to pain and weakness of the 
veterans right knee.  While the report of this examination 
reveals that no lateral instability, recurrent subluxation, 
or limitation of motion was found regarding the veterans 
right knee, it does not appear that the examiner considered 
whether functional loss due to pain or weakness was 
manifested.  To this, the RO is advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also points out that it is the established doctrine 
of the Court that, in assigning a disability evaluation, VA 
must consider the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1998). The 
Board is of the opinion that a contemporaneous and thorough 
examination should be conducted.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Further, the Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14 (1998).  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Regarding the knee, VA has specifically found 
that limitation of motion and instability contemplated under 
diagnostic code 5257 of VAs Schedule for Rating Disabilities 
do not overlap with arthritis under diagnostic code 5002 of 
VAs Schedule for Rating Disabilities, and, therefore, 
separate evaluations may be assigned.  VAOPGCPREC 23-97 (July 
1997).  While it is noted that the report of the above-
discussed July 1997 VA examination failed to reveal the 
presence of either arthritis, limitation of motion, or 
instability, the RO should be cognizant of this General 
Counsel opinion in its re-adjudication of this matter.

Additionally, in a letter received by VA in June 1998, the 
veteran asserted that since his July 1997 VA orthopedic 
examination he had experienced frequent right knee locking 
and popping, together with much pain and discomfort.  He 
noted that he had been afforded treatment at the VA Hospital 
outpatient clinic located in Huntsville, Alabama since the 
July 1997 VA examination; the veteran added that he was 
prescribed Naproxen at the VA clinic.  Furthermore, he noted 
that he had received orthopedic treatment at the North 
Alabama Bone and Joint Clinic; he noted that he was 
prescribed Naprelan [sic].  The veteran, also as part of the 
June 1998 letter to VA, requested that he be afforded a 
current VA examination of his right knee.  

While the Board regrets the delay involved in again remanding 
this case, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court. For that 
reason and to ensure evidentiary development, the case is 
REMANDED to the RO for the following development:

1.  The veteran is advised that he is 
free to submit additional evidence or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).  Such records 
should include all records associated 
with treatment received at the North 
Alabama Bone and Joint Clinic, which were 
mentioned in the veterans June 1998 
letter to VA.

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for his right knee 
disability since July 1997.  After 
securing any necessary release, the RO 
should obtain records of any treatment 
identified by the veteran, which are not 
already of record.

3.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to treatment afforded the 
veteran at the VA Hospital outpatient 
clinic located in Huntsville, Alabama 
since July 1, 1997.  

4.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X-rays to 
determine whether the veteran has 
arthritis of the right knee.  The 
veteran's right knee should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion. The examiner should 
also be asked to note the normal ranges 
of motion of the right knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to the 
right knee should also be reported and 
the degree of any such instability should 
be indicated.  All findings should be 
reported in detail, and the examiner must 
be afforded an opportunity to review the 
veteran's claims file prior to the 
examination.

5.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998) in 
evaluating the increased rating claim.  
See also DeLuca, supra.  The RO should 
also consider whether separate disability 
ratings are warranted under separate 
diagnostic codes, based on factors such as 
instability and limitation of motion or 
functional impairment due to pain.  See 
VAOPGCPREC 23-97 (July 1997).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case, which includes the normal ranges of 
motion of the right knee, and afforded a 
reasonable period of time within which to 
respond thereto with additional argument 
and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  The purpose of the REMAND is to allow further 
development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the veterans appeal.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
